247 F. Supp. 886 (1965)
Charles W. BAKER et al., Plaintiffs,
v.
Frank G. CLEMENT, Governor of the State of Tennessee, et al., Defendants.
Civ. A. No. 3945.
United States District Court M. D. Tennessee, Nashville Division.
November 19, 1965.
*887 Walter Chandler and John M. Heiskell, Memphis, Tenn., for plaintiffs.
George F. McCanless, Atty. Gen., and Milton P. Rice, Asst. Atty. Gen., State of Tennessee, Nashville, Tenn., for defendants.
Hobart F. Atkins, Knoxville, Tenn., for intervening petitioner Guy L. Smith.
Gilbert Merritt, Jr., Asst. Director of Law, Metropolitan Government, Nashville, Tenn., for Metropolitan Government of Nashville and Davidson County, Tenn.
Paul R. Leitner, Chattanooga, Tenn., for intervening petitioner Z. Cartter Patten.
*888 Jack McNeil, Memphis, Tenn., for intervening petitioners-residents of Shelby County, Tenn.
George O. Benton, Jackson, Tenn., for intervening Commissioners of Elections for Madison County, Tenn.
Before PHILLIPS, Circuit Judge, MILLER, Chief District Judge, and GRAY, District Judge.
PER CURIAM.
This case presents the question of whether the statute creating Tennessee's nine congressional districts violates Article 1, Section 2 of the Constitution of the United States.
This statute, Chapter 4, Public Acts of the Extraordinary Session of 1965, T. C.A. § 2-502 (1965 Supp.),[1] amended the existing code section bearing the same number, which was codified from Chapter 251, Public Acts of 1951. By its terms the 1965 amendment will apply to the primary election of August 1966 and the general election of November 1966. The incumbent members of Congress from Tennessee will continue to represent their districts as they existed prior to the enactment of the 1965 statute until their successors are elected and qualified.
The population of the districts provided by the 1965 statute and the population of the nine Tennessee districts prior to the 1965 amendment,[2] are as follows:


District     1965 Act     1951 Act
   1          441,516      460,583
   2          453,298      497,121
   3          436,421      412,664
   4          411,585      389,563
   5          399,743      399,743
   6          341,468      324,357
   7          344,901      232,652
   8          380,979      223,387
   9          357,178      627,019

*889 The total population of the State according to the 1960 census is 3,567,089. The average population of the nine congressional districts is 396,343.
This suit was initiated prior to enactment of the 1965 amendment. The original complaint was filed December 1, 1964, as a class action on behalf of all qualified voters of the Ninth Congressional District and "all qualified voters of the State of Tennessee who are, or may become, similarly situated." The original plaintiffs are three registered voters of Shelby County, of which Memphis is the county seat. At that time Shelby County, with a population of 627,019, comprised the ninth congressional district. The original complaint was based upon the disparity between the population of the ninth district, which at that time was the largest in the State, and the populations of the adjoining seventh and eighth districts, with populations of 232,652 and 223,387, respectively.
The 1965 amendment corrected the huge disparity between the ninth district on the one hand and the seventh and eighth districts on the other hand by partitioning Shelby County into three parts, one part consisting of the ninth district and the other two parts being made respectively a part of the seventh and eighth districts.
No question is now raised as to disparity of population as among the seventh, eighth and ninth congressional districts under the terms of the 1965 amendment.
Under date of July 23, 1965, the original plaintiffs filed a supplemental complaint reciting the enactment of the 1965 amendment and stating as follows:
"Plaintiffs believe, and therefore aver, that the 1965 amendatory act constitutes a good faith effort on the part of the General Assembly of Tennessee to reapportion the congressional election districts upon an equitable and representative basis and the congressional districts as now constituted, meet the requirements of the Constitution of the United States."
Plaintiffs now ask that this court find and determine that the 1965 amendment "constitutes a proper and valid apportionment of congressional districts in Tennessee."
Thus, in the present posture of the case, the original plaintiffs are aligned with the defendants, viz: the Governor of Tennessee, the Secretary of State, the State Attorney General and various State and local election officials.
The attack upon the validity of the 1965 amendment is made in three intervening petitions under which the petitioners have been permitted to intervene as parties plaintiff: (1) The petition of Guy L. Smith of Knoxville, a citizen and qualified voter of the second congressional district, on behalf of himself and all other citizens of the first, second, third and fourth congressional districts; (2) the petition of Z. Cartter Patten of Chattanooga, a member of the State Senate and a citizen and qualified voter of the third congressional district, on behalf of himself and the other qualified voters of the first, second and third congressional districts; and (3) the petition of Jack McNeil of Memphis and six other citizens and qualified voters of Shelby County and citizens of the seventh, eighth and ninth congressional districts. All seven of the petitioners under this third petition are members of the Shelby County delegation in the Eighty-Fourth General Assembly of Tennessee.
The intervening petition of Guy L. Smith charges that the 1965 statute is unconstitutional in that it creates gross inequities and malapportionment against the voters and citizens of the first, second, third and fourth districts, all of which have larger populations than the remaining five districts. Particular emphasis is placed upon the fact that the second district, now the largest in the state, has a population of 453,298, which is 111,830 in excess of the population of the sixth district, which has a population of 341,468.
Petitioner Smith submits a proposal for congressional districting which would *890 result in a difference of only 5,939 between the largest and smallest districts. The Smith proposal is set forth in detail in the margin.[3]*891
*892 The petition of Z. Cartter Patten reiterates the disparity in population between the second and sixth districts and further avers as follows:
"That plaintiff and other voters of the Third Congressional District are severely prejudiced in that the Third Congressional District is composed of twelve counties with a total population of 436,421 citizens, or 94,953 citizens more than is contained in the Sixth Congressional District. The difference in population between the Third Congressional District and the Sixth Congressional District is almost twenty-eight (28%) per cent of the total population of the Sixth Congressional District. Likewise, the difference in population between the First Congressional District and the Sixth Congressional District is 100,048 citizens, which is in excess of twenty-nine (29%) per cent of the total population of the Sixth Congressional District. The Seventh, Eighth and Ninth Congressional Districts are also unconstitutionally favored."
Intervenor Patten asserts, however, that the Smith proposal "is not the best plan, arithmetically speaking, for congressional redistricting, nor is it practical or feasible. * * * On the contrary * * * such plan * * * would upset and do violence to the balance of power as it is now distributed between the two major political parties within the State." Intervenor Patten submits an alternative proposal which would provide a difference of 6,251 between the largest and smallest districts, averring his plan is "(1) arithmetically constitutional; (2) does as little violence to the present district boundaries as any plan which might be devised; (3) does not place more than one incumbent congressman in the same district and (4) would not radically affect the balance of power between the two major political parties." The Patten proposal is set forth in the margin.[4]
*893 The intervening petition of Jack McNeil and certain other members of the Shelby County legislative delegation is filed "on their own behalf and on behalf of all qualified voters and citizens in their respective congressional districts and all qualified voters and citizens of the State of Tennessee who are, or may become, similarly situated," and avers as follows:
"The average population of the nine congressional districts is 396,343 with Shelby County thus having an excess of 230,676. Under Chapter 4, Public Acts of 1965, Extraordinary Session, T.C.A. § 2-502, *894 this excess has been divided in such a fashion that the newly formed seventh congressional district and the newly formed eighth congressional district dominate the excess in Shelby County according to the 1960 census and according to registered vote of population, this disenfranchisement being consistent with the main theme of the act which completely *895 ignored a population formula and made the eastern districts of the State much too heavily populated in each of its congressional districts, leaving the seventh and eighth congressional districts still under the average of 396,343 along with dividing Shelby County on a completely unjustified and unconstitutional basis."
Petitioner Smith filed a motion for summary judgment, but our disposition of the case is upon the pleadings and the evidence introduced at the hearing on the merits.
At the hearing, the intervening petitioners appeared in the role of plaintiffs and the original plaintiffs joined the original defendants in the role of defendants. Evidence was introduced establishing the populations of the areas of Shelby County which comprise the ninth district and parts of the seventh and eighth districts as established under the 1965 statute. We take judicial notice of the population of the counties comprising the other congressional districts under the 1960 federal census.[5] 13 U.S. C. § 3; Daniel v. Davis, 220 F. Supp. 601, 603 (E.D.La.).
Under the decision of the Supreme Court in Wesberry v. Sanders, 376 U.S. 1, 84 S. Ct. 526, 11 L. Ed. 2d 481, it is no longer open to question that (1) this court has jurisdiction to determine the issue of whether the Tennessee districting statute is fatally defective under federal constitutional standards; (2) that the "one person, one vote" rule applies in the election of members of the House of Representatives; (3) that Article 1, Section 2 of the Constitution requires "that as nearly as is practicable one man's vote in a congressional election is to be worth as much as another's" (376 U.S. at 7-8, 84 S. Ct. at 530); (4) that "those who framed the Constitution meant that, no matter what the mechanics of an election, whether statewide or by districts, it was population which was to be the basis of the House of Representatives" (376 U.S. at 8-9, 84 S. Ct. at 530); and (5) that "[w]hile it may not be possible to draw congressional districts with mathematical precision, that is no excuse for ignoring our Constitution's plain objective of making equal representation for equal numbers of people the fundamental goal for the House of Representatives." (376 U.S. at 18, 84 S. Ct. at 535).
In Reynolds v. Sims, 377 U.S. 533, 559, 84 S. Ct. 1362, 1380, 12 L. Ed. 2d 506, the Court said:
"In Wesberry v. Sanders, 376 U.S. 1 [84 S. Ct. 526, 11 L. Ed. 2d 481], decided earlier this Term, we held that attacks on the constitutionality of congressional districting plans enacted by state legislatures do not present nonjusticiable questions and should not be dismissed generally for `want of equity.' We determined that the constitutional test for the validity of congressional districting schemes was one of substantial equality of population among the various districts established by a state legislature for the election of members of the Federal House of Representatives."
Following the decision in Wesberry v. Sanders, the congressional districting statutes of a number of states have been held to be unconstitutional: Park v. Faubus, 238 F. Supp. 62 (E.D.Ark.); Meeks v. Anderson, 229 F. Supp. 271 (D.Kan.); Maryland Citizens Committee for Fair Congressional Districting, Inc. v. Tawes, 228 F. Supp. 956 (D.Md.); Calkins v. Hare, 228 F. Supp. 824 (E.D.Mich.); Wilkins v. Davis, 205 Va. 803, 139 S.E.2d 849; see also Martin v. Bush, 376 U.S. 222, 84 S. Ct. 709, 11 L. Ed. 2d 656, affirming per curiam 224 F. Supp. 499 (S.D. Texas).
In all of the states in which such statutes have been ruled unconstitutional, including *896 the Georgia statute in Wesberry v. Sanders, and the Texas statute in Martin v. Bush, the disparity between the most populous district and the least populous district has been larger than the difference of 111,830 or the ratio of 1.32 to 1 between the second and sixth Tennessee districts in the present case. See Annotation, 12 L. Ed. 2d 1282, 1288. In some states, however, the ratio was only slightly higher than the 1.32 to 1 ratio here involved. In Michigan the ratio of the most populous district to the least populous was 1.6 to 1; in Kansas 1.44 to 1; in Virginia 1.68 to 1; and in Arkansas 1.73 to 1. In Moore v. Moore, 246 F. Supp. 578 (S.D.Ala., October 4, 1965), sustaining the 1965 Alabama redistricting statute, the ratio was 1.14 to 1.[6]
Even though the Legislature of Tennessee at its 1965 extraordinary session took a long step toward reducing the disparity in population among the nine congressional districts, we are compelled to the conclusion that the 1965 Tennessee statute falls far short of the standard of equality, i. e. "as nearly as practicable," which is required under Wesberry v. Sanders. We reject all contentions that the constitutional test has been met where there exists a disparity of 111,830 between the second and sixth districts, a disparity of 100,048 between the first and sixth districts, a disparity of 94,953 between the third and sixth districts, and a disparity of 70,117 between the fourth and sixth districts.
It is established by both the Smith proposal and the Patten proposal in the present case that it is both possible and practicable to apportion the congressional districts so that their populations will be far more nearly equal than under the 1965 amendment. Both the Smith and Patten proposals demonstrate that it is practicable to arrange the counties of the State into congressional districts with "substantial equality of population." 377 U.S. at 559, 84 S. Ct. 1362. It is further demonstrated that the counties of the State can be arranged in congressional districts in a manner that will not result in any part of any county except Shelby being placed in more than one congressional district, thereby avoiding the partitioning of any county except Shelby, whose population of 627,019 obviously requires partitioning in some manner.
A summary of the comparison of the 1965 Act, the Smith proposal and the Patten proposal is as follows:


 POPULATION PER CONGRESSIONAL DISTRICT
Dist.  1965 Act   Patten Proposal    Smith Proposal
 1      441,516     393,492             395,772
 2      453,298     398,896             397,766
 3      436,421     396,801             393,804
 4      411,585     396,951             396,658
 5      399,743     399,743             399,743
 6      341,468     394,695             397,037
 7      344,901     395,398             394,846
 8      380,979     394,950             397,065
 9      357,178     396,163             394,398



*897
POPULATION VARIATION FROM IDEAL (396,343) PER DISTRICT
               1965 Act          Patten Proposal       Smith Proposal
District   Total      Percent   Total     Percent    Total    Percent
   1 +    45,173       11.39    - 2,851      .72     -   571    .14
   2 +    56,955       14.3     + 2,553      .64     + 1,423    .36
   3 +    40,078       10.1     +   458      .12     - 2,539    .64
   4 +    15,242        3.8     +   608      .15     +   315    .08
   5 +     3,400         .86    + 3,400      .86     + 3,400    .86
   6 -    54,875       14       - 1,648      .42     +   694    .18
   7 -    51,442        8.9     -   945      .24     - 1,497    .38
   8 -    15,364        9.1     - 1,393      .35     +   722    .18
   9 -    39,165        8.6     -   180      .05     - 1,945    .49
              TOTAL PLUS OR MINUS VARIATION FROM IDEAL
            321,694             14,036                13,106
             AVERAGE PLUS OR MINUS VARIATION FROM IDEAL
                             PER DISTRICT
        35,744 (9.0%)        1,560 (.393%)        1,456 (.367%)
          DIFFERENCE BETWEEN LARGEST AND SMALLEST DISTRICTS
           111,830               6,251                 5,939

We express no preference as between the Smith or Patten proposals, but are of the opinion that either of these proposals, if enacted by the Tennessee Legislature, would meet the standards of Wesberry v. Sanders, supra. It may be that the Legislature could enact a statute creating congressional districts even more nearly equal in population than set forth in either the Smith or Patten proposals.
We therefore are of the opinion that the statute in question, Ch. 4, Public Acts of the extraordinary Session of 1965, does not conform to the requirements of Article 1, Section 2 of the Constitution of the United States.
With respect to the intervening petition of Jack McNeil, et al., we find no constitutional infirmity in the partitioning of Shelby County among three congressional districts. Moore v. Moore, supra, 246 F. Supp. 578 (S.D.Ala., October 4, 1965). This was a matter of legislative discretion, since the constitutional standard for congressional districts is population rather than geography. Our opinion that the statute is unconstitutional is based upon the disparity of population among the districts and not upon the partitioning of Shelby County among three districts.
We now come to the question of the relief to be granted. Both the Patten intervening petition and the petition of McNeil and others pray that this court enjoin and restrain the defendants from conducting elections under the 1965 statute, and that, pending the enactment of valid legislation, we order that the members of the House of Representatives from the State of Tennessee be nominated and elected from the State at large. Petitioner Smith opposes election from the State at large on the ground that statewide *898 elections might upset the representation in the Tennessee congressional delegation as between the two major political parties.
We decline at the present time to adopt a remedy which would require that members of the House of Representatives from Tennessee be elected from the State at large, or to formulate any other remedy, pending the enactment by the Legislature of a constitutional plan of congressional districting.
In Reynolds v. Sims, 377 U.S. 533, 585, 84 S. Ct. 1362, 1393, 1394, 12 L. Ed. 2d 506, in speaking with respect to reapportionment of a state legislature, the Supreme Court said:
"We do not consider here the difficult question of the proper remedial devices which federal courts should utilize in state legislative apportionment cases. Remedial technique in this new and developing area of the law will probably often differ with the circumstances of the challenged apportionment and a variety of local conditions. It is enough to say now that, once a State's legislative apportionment scheme has been found to be unconstitutional, it would be the unusual case in which a court would be justified in not taking appropriate action to insure that no further elections are conducted under the invalid plan. However, under certain circumstances, such as where an impending election is imminent and a State's election machinery is already in progress, equitable considerations might justify a court in withholding the granting of immediately effective relief in a legislative apportionment case, even though the existing apportionment scheme was found invalid. In awarding or withholding immediate relief, a court is entitled to and should consider the proximity of a forthcoming election and the mechanics and complexities of state election laws, and should act and rely upon general equitable principles. With respect to the timing of relief, a court can reasonably endeavor to avoid a disruption of the election process which might result from requiring precipitate changes that could make unreasonable or embarrassing demands on a State in adjusting to the requirements of the court's decree. As stated by Mr. Justice Douglas, concurring in Baker v. Carr [369 U.S. 186, 82 S. Ct. 691, 7 L. Ed. 2d 663] `any relief accorded can be fashioned in the light of well-known principles of equity.'"
In Martin v. Bush, 376 U.S. 222, 84 S. Ct. 709, 11 L. Ed. 2d 656, the Supreme Court continued in effect a stay order entered by Mr. Justice Black, Circuit Justice, upon appeal, until appellants had an opportunity to apply to the district court "for further equitable relief in light of the present circumstances including the imminence of the forthcoming election and `the operation of the election machinery of Texas' noted by the District Court in its opinion." 376 U.S. at 223, 84 S. Ct. 709.
We find exceptional circumstances and equitable considerations in the present case justifying the court in withholding the granting of immediate relief.
The same 1965 extraordinary session of the Tennessee Legislature that enacted the districting statute which we now hold to be unconstitutional also reapportioned the state legislature by adoption of a statute which has been held constitutional following the most recent hearing in Baker v. Carr, 247 F. Supp. 629 (M.D.Tenn.), November 15, 1965. Thus the Eighty-fifth General Assembly of Tennessee which will convene the first Monday in January 1967 will be composed of senators and representatives *899 elected under a valid apportionment law, as contrasted with the membership of the Eighty-fourth General Assembly which has been held to be unconstitutionally apportioned. Baker v. Carr, 222 F. Supp. 684 (M.D.Tenn.). The Eighty-fifth General Assembly will be the first constitutionally apportioned legislature to assemble in Tennessee in many years.
It is our conclusion that the public interest will best be served if the 1966 congressional elections are held under Chapter 4, Public Acts of the Extraordinary Session of 1965, and if relief is withheld by this court until after these elections and after the newly apportioned State Legislature has an opportunity to correct the population infirmities of this statute. Preisler v. Sec. of State of Missouri, 238 F. Supp. 187 (W.D. Mo.); Gong v. Bryant, 230 F. Supp. 917 (S.D.Fla.); Moore v. Moore, 229 F. Supp. 435 (S.D.Ala.); Meeks v. Anderson, supra, 229 F. Supp. 271 (D.Kan.); Maryland Citizens Committee for Fair Congressional Redistricting, Inc. v. Tawes, supra, 228 F. Supp. 956 (D.Md.); Calkins v. Hare, supra, 228 F. Supp. 824, 831 (E. D.Mich.) (O'Sullivan, J., separate opinion.).
An order will be entered reserving final judgment herein until after the 1966 elections, and until the Eighty-fifth General Assembly of Tennessee, to be elected in November 1966, has had an opportunity at its regular 1967 session to act upon the matter of congressional redistricting, but not later than June 1, 1967. After that date, or after the date of adjournment of the General Assembly if occurring prior to June 1, 1967, the case may be reopened upon application of any party or upon the court's own motion. Notwithstanding such time limits, full jurisdiction is retained, and if necessary for any reason, this action may be reopened at any time hereafter, either upon the court's own motion or upon the application of any party.
NOTES
[1]  "2-502. Counties comprising congressional districts.The congressional districts of Tennessee shall be as follows, to wit:

"First congressional district: Johnson, Carter, Sullivan, Washington, Unicol, Greene, Hawkins, Hancock, Hamblen, Grainger, Jefferson, Cocke and Sevier.
"Second congressional district: Claiborne, Union, Knox, Blount, Campbell, Anderson, Scott and Morgan.
"Third congressional district: Loudon, Monroe, Polk, McMinn, Meigs, Rhea, Bledsoe, Sequatchie, Marion, Grundy, Hamilton and Bradley.
"Fourth congressional district: Pickett, Fentress, Cumberland, Roane, Clay, Overton, Jackson, Putnam, Smith, Wilson, DeKalb, White, Rutherford, Cannon, Warren, Van Buren, Bedford, Coffee, Marshall, Moore, Lincoln and Franklin.
"Fifth congressional district: Davidson.
"Sixth congressional district: Macon, Trousdale, Sumner, Robertson, Montgomery, Stewart, Houston, Dickson, Cheatham, Humphreys, Hickman, Williamson, Perry, Lewis, Maury, Wayne, Lawrence and Giles.
"Seventh congressional district: Benton, Carroll, Chester, Decatur, Fayette, Hardeman, Hardin, Henderson, Madison, McNairy, and the southeast portion of Shelby County consisting of the following voting wards and precincts of the city of Memphis: 34-1, 34-2, 35-1, 35-2, 35-3, 47-1, 47-2, 47-3, 48, 49-1, 49-2, 50-1, 50-2, 60-1, 60-2, 60-3, 60-4; and the following Shelby County voting districts: Capleville, Collierville, Forest Hill, Germantown, Levi-1, Levi-2, Oakville-1, Oakville-2, Ross' Store, Whitehaven-1, Whitehaven-2, Whitehaven-3, Whitehaven-4, Whitehaven-5, Whitehaven-6, Whitehaven-7, and White Station.
"Eighth congressional district: Crockett, Dyer, Gibson, Haywood, Henry, Lake, Lauderdale, Obion, Tipton and Weakley, and the following voting wards and precincts of the city of Memphis: 40-1, 40-2, 41-1, 41-2, 41-3, 42-1, 42-2, 43-1, 43-2, 43-3, 43-4, 53-2, 62, 69-1, 69-2, 70-1, 70-2, 71, 72-1, 72-2; and the following Shelby County voting districts: Arlington, Bartlett, Brunswick, Cordova, Eads, Ellendale, Kerrville, Locke, Lucy, McConnells, Millington, Morning Sun, Mullins, Raleigh, Scenic Hills, Stewartville and Woodstock.
"Ninth congressional district: shall consist of that part of Shelby County not included in the seventh and eighth congressional districts. [Acts 1951, ch. 251, § 1 (Williams, § 138); 1965 (E.S.), ch. 4, § 1.]"
[2]  All population figures used in this opinion are according to the federal census of 1960 unless otherwise indicated.
[3]  The First Congressional District would be composed of:



  Carter County with a population of              41,578
  Cocke County with a population of               23,290
  Grainger County with a population of            12,506
  Greene County with a population of              42,163
  Hamblen County with a population of             33,092
  Hancock County with a population of              7,757
  Hawkins County with a population of             30,468
  Johnson County with a population of             10,765
  Sullivan County with a population of           114,139
  Unicoi County with a population of              15,082
  Washington County with a population of          64,832
                                                ________
                                        Total:   395,772

The Second Congressional District would be composed of:


  Blount County with a population of              57,525
  Jefferson County with a population of           21,493
  Knox County with a population of               250,523
  Monroe County with a population of              23,316
  Polk County with a population of                12,160
  Sevier County with a population of              24,251
  Union County with a population of                8,498
                                                 _______
                                        Total:   397,766

The Third Congressional District would be composed of:


  Bradley County with a population of             38,324
  Hamilton County with a population of           237,905
  Loudon County with a population of              23,757
  McMinn County with a population of              33,662
  Meigs County with a population of                5,160
  Rhea County with a population of                15,863
  Roane County with a population of               39,133
                                                 _______
                                        Total:   393,804

The Fourth Congressional District would be composed of:


  Anderson County with a population of            60,032
  Bledsoe County with a population of              7,811
  Campbell County with a population of            27,936
  Cannon County with a population of               8,537
  Claiborne County with a population of           19,067
  Clay County with a population of                 7,289
  Cumberland County with a population of          19,135
  DeKalb County with a population of              10,774
  Fentress County with a population of            13,288
  Franklin County with a population of            25,528
  Grundy County with a population of              11,512
  Jackson County with a population of              9,233
  Macon County with a population of               12,197
  Marion County with a population of              21,036
  Morgan County with a population of              14,304
  Overton County with a population of             14,661
  Pickett County with a population of              4,431
  Putnam County with a population of              29,236
  Scott County with a population of               15,413
  Sequatchie County with a population of           5,915
  Smith County with a population of               12,059
  Trousdale County with a population of            4,914
  Van Buren County with a population of            3,671
  Warren County with a population of              23,102
  White County with a population of               15,577
                                                 _______
                                        Total:   396,658

The Fifth Congressional District would be composed of:


  Davidson County with a population of           399,743
                                                 _______
                                         Total:  399,743

The Sixth Congressional District would be composed of:


  Bedford County with a population of             23,150
  Cheatham County with a population of             9,428
  Coffee County with a population of              28,603
  Dickson County with a population of             18,839
  Giles County with a population of               22,410
  Hickman County with a population of             11,862
  Lawrence County with a population of            28,049
  Lincoln County with a population of             23,829
  Marshall County with a population of            16,859
  Maury County with a population of               41,699
  Moore County with a population of                3,454
  Robertson County with a population of           27,335
  Rutherford County with a population of          52,368
  Sumner County with a population of              36,217
  Williamson County with a population of          25,267
  Wilson County with a population of              27,668
                                                 _______
                                         Total:  397,037

The Seventh Congressional District would be composed of:


  Benton County with a population of              10,662
  Carroll County with a population of             23,476
  Chester County with a population of              9,569
  Crockett County with a population of            14,594
  Decatur County with a population of              8,324
  Gibson County with a population of              44,699
  Hardeman County with a population of            21,517
  Hardin County with a population of              17,397
  Henderson County with a population of           16,115
  Henry County with a population of               22,275
  Houston County with a population of              4,794
  Humphreys County with a population of           11,511
  Lewis County with a population of                6,269
  Madison County with a population of             60,655
  McNairy County with a population of             18,085
  Montgomery County with a population of          55,645
  Perry County with a population of                5,273
  Stewart County with a population of              7,851
  Wayne County with a population of               11,908
  Weakley County with a population of             24,227
                                                 _______
                                         Total:  394,846

The Eighth Congressional District would be composed of:


  Dyer County with a population of                  29,537
  Fayette County with a population of               24,577
  Haywood County with a population of               23,393
  Lake County with a population of                   9,572
  Lauderdale County with a population of            21,844
  Obion County with a population of                 26,957
  Tipton County with a population of                28,564
  North part of Shelby County with a population of 232,621
                                                   _______
                                         Total:    397,065

The Ninth Congressional District would be composed of:


  The remaining southern part of Shelby County with
   a population of                                  394,398
                                                    _______
                                         Total:     394,398

[4]  The First Congressional District would be composed of:



  Carter County with a population of              41,578
  Claiborne County with a population of           19,067
  Cocke County with a population of               23,390
  Greene County with a population of              42,163
  Sevier County with a population of              24,251
  Hancock County with a population of              7,757
  Hawkins County with a population of             30,468
  Johnson County with a population of             10,765
  Sullivan County with a population of           114,139
  Unicoi County with a population of              15,082
  Washington County with a population of          64,832
                                                 _______
                                         Total:  393,492

The Second Congressional District would be composed of:


  Blount County with a population of             57,525
  Grainger County with a population of           12,506
  Jefferson County with a population of          21,493
  Knox County with a population of              250,523
  Loudon County with a population of             23,757
  Hamblen County with a population of            33,092
                                                _______
                                        Total:  398,896

The Third Congressional District would be composed of:


  Bledsoe County with a population of            7,811
  Bradley County with a population of           38,324
  Grundy County with a population of            11,512
  Hamilton County with a population of         237,905
  Marion County with a population of            21,036
  McMinn County with a population of            33,662
  Meigs County with a population of              5,160
  Monroe County with a population of            23,316
  Polk County with a population of              12,160
  Sequatchie County with a population of         5,915
                                               _______
                                      Total:   396,801

The Fourth Congressional District would be composed of:


  Anderson County with a population of            60,032
  Campbell County with a population of            27,936
  Clay County with a population of                 7,289
  Cumberland County with a population of          19,135
  DeKalb County with a population of              10,774
  Fentress County with a population of            13,288
  Jackson County with a population of              9,233
  Macon County with a population of               12,197
  Morgan County with a population of              14,304
  Overton County with a population of             14,661
  Pickett County with a population of              4,431
  Putnam County with a population of              29,236
  Rhea County with a population of                15,863
  Roane County with a population of               39,133
  Scott County with a population of               15,413
  Smith County with a population of               12,059
  Trousdale County with a population of            4,914
  Union County with a population of                8,498
  Van Buren County with a population of            3,671
  Warren County with a population of              23,102
  White County with a population of               15,577
  Wilson County with a population of              27,668
  Cannon County with a population of               8,537
                                                 _______
                                        Total:   396,951

The Fifth Congressional District would be composed of:


  Davidson County with a population of          399,743
                                                _______
                                       Total:   399,743

The Sixth Congressional District would be composed of:


  Bedford County with a population of           23,150
  Cheatham County with a population of           9,428
  Coffee County with a population of            28,603
  Dickson County with a population of           18,839
  Franklin County with a population of          25,528
  Giles County with a population of             22,410
  Sumner County with a population of            36,217
  Hickman County with a population of           11,862
  Houston County with a population of            4,794
  Humphreys County with a population of         11,511
  Lewis County with a population of              6,269
  Lincoln County with a population of           23,829
  Marshall County with a population of          16,859
  Maury County with a population of             41,699
  Moore County with a population of              3,454
  Perry County with a population of              5,273
  Robertson County with a population of         27,335
  Rutherford County with a population of        52,368
  Williamson County with a population of        25,267
                                               _______
                                      Total:   394,695

The Seventh Congressional District would be composed of:


  Benton County with a population of              10,662
  Carroll County with a population of             23,476
  Chester County with a population of              9,569
  Decatur County with a population of              8,324
  Fayette County with a population of             24,577
  Gibson County with a population of              44,699
  Hardeman County with a population of            21,517
  Hardin County with a population of              17,397
  Henderson County with a population of           16,115
  Henry County with a population of               22,275
  Lawrence County with a population of            28,049
  Montgomery County with a population of          55,645
  Madison County with a population of             60,655
  Wayne County with a population of               11,908
  McNairy County with a population of             18,085
  Stewart County with a population of              7,851
  Crockett County with a population of            14,594
                                                 _______
                                        Total:   395,398

The Eighth Congressional District would be composed of:


  Dyer County with a population of                29,537
  Haywood County with a population of             23,393
  Lake County with a population of                 9,572
  Lauderdale County with a population of          21,844
  Obion County with a population of               26,957
  Tipton County with a population of              28,564
  Weakley County with a population of             24,227
  The portion of Shelby County lying outside the City of
    Memphis as of November 3, 1964, and the territory lying
    within the City of Memphis in Shelby County, as of such
    date which comprised the following voting wards and
    precincts:
  38th Ward1st, 2nd, 3rd and 4th precincts
  43rd Ward1st, 2nd, 3rd and 4th precincts
  44th Ward1st, 2nd, 3rd, 4th and 5th precincts
  51st Ward1st and 2nd precincts
  33rd Ward1st and 2nd precincts
  54th Ward1st and 2nd precincts
  56th Ward1st and 2nd precincts
  62nd Ward
  63rd Ward1st and 2nd precincts
  64th Ward
  65th Ward1st and 2nd precincts
  66th Ward1st and 2nd precincts
  67th Ward1st and 2nd precincts
  68th Ward1st and 2nd precincts                 230,856
                                                  _______
                                         Total:   394,950
  The Ninth Congressional District would be composed of
    all the remaining territory located in the City of Memphis
    in Shelby County not established as a portion of the
    Eighth Congressional District as set out by voting wards
    and precincts above.
                                                  396,163
                                                  _______
                                        Total:    396,163

[5]  Certain minor errors in the population figures set forth in the Smith and Patten proposals have been corrected in this opinion to conform to the official figures published by the Bureau of the Census.
[6]  By citing this decision, this court does not indicate an opinion that this large a ratio would be valid in Tennessee.